

AMENDMENT TO EMPLOYMENT AGREEMENT


This document (the "Amendment") amends the Executive Employment Agreement dated
January 25, 2018 between Mark K. Mason, ("Executive") and HomeStreet, Inc.,
HomeStreet Bank and their affiliates (collectively "HomeStreet") (the
"Employment Agreement") to (a) reflect a change in HomeStreet's vacation benefit
for executives, including the accrual, use and payout of vacation and
(b) extend the ter of the Agreement for an additional three years. Any
capitalized terms used in this Amendment and not otherwise defined herein shall
have the meaning set forth in the Agreement. The parties agree as follows:
1.Payout of Accrued Vacation. On HomeStreet's next regularly scheduled payday
after August 1, 2020, HomeStreet will pay Executive an amount equal to his then
accrued but unused vacation, less applicable withholdings and taxes. This amount
will not include any payout for unused time off relating to a floating holiday.
The amount payable to you is listed on the attached Exhibit A.


2.Amendment of Employment Agreement. In exchange for payment of the accrued but
unused vacation described in paragraph 1, Executive agrees that (a) from and
after August 1, 2020, HomeStreet has no obligation to award Executive or accrue
on his behalf any defined amount of vacation under the Company's vacation policy
or otherwise; and (b) to amend the Agreement to delete any obligation for
HomeStreet to pay any amount to Executive upon termination of employment for the
value of any vacation, whether accrued or unaccrued, in Section III of the
Employment Agreement. Following execution of this Amendment, Executive's right
to take time away from work on a paid basis (generally considered vacation time)
shall be governed by HomeStreet's policies applicable to its executives, which
are expected to include (1) the right to take vacation time away from work on an
as needed basis in consultation with the Executive's supervisor; (2) the
Executive will no longer be required to track time off for any reason, including
vacation, and (3) the Executive will no longer accrue any
vacation and upon termination of employment, no amounts for accrued vacation,
sick time or any other time off will be due and payable to Executive.


3.Amendment to Term of Employment Agreement. The parties further amend the
Employment Agreement by striking the first sentence of Section LB of the
Employment Agreement in its entirety and replacing it with the following: "This
Agreement shall commence on the Effective Date and continue for an initial term
of six (6) years ("Initial Term") unless sooner terminated as set forth in
Section III."


4.Effectiveness. This Amendment shall be effective on the date it is signed by
both Executive and HomeStreet.


[Signature Page Follows]






--------------------------------------------------------------------------------










EXECUTIVE                    HOMESTREET, INC.
                        HOMESTREET BANK








/s/ Mark K. Mason      /s/ Godfrey B. Evans        
Mark K. Mason, President & CEO        Godfrey B. Evans, EVP, General Counsel,
Chief Administrative Officer
Date Signed: 7/29/2020            Date signed: July 29, 2020        









--------------------------------------------------------------------------------





Exhibit A






Accrued vacation payout as of 7/31/2020.



Hours:
  168.52    
Amount:$56,713.73




